Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,10-14,15-20  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rispoli ( 4260637).
For claim 1, Rispoli discloses a bread crumb mix comprising about 1-35% of an adhesive by weight of the bread crumbs.  The adhesive comprises 1-20% protein,up to 15% thickener and 1.5-40% 
oil.  The adhesive is applied to bread crumb; thus, the crumbs are 100%.  The adhesive is the same as the claimed modifier and the ranges of protein, thickener and oil fall within the ranges claimed.
	For claim 3, the protein  includes soy isolate, wheat gluten, egg albumin etc..
	For claim 4, the thickener includes pregelatinized starch, gum etc..
	For claim 5, the oil is vegetable oil.
	For claim 10, example 1 discloses 74% bread crumb.
For claim 11, the adhesive comprises 1-20% protein,up to 15% thickener and 1.5-40%.  Thus, the amount of protein in the mix ranges from .01-7%, 0-5.25% thickener and .015-14% oil which fall within the claimed ranges.

For claim 13, Rispoli discloses the crumbs have a particle size in which at least 75% are retained on a 20 mesh US.  20 mesh equals to 841 micrometers which falls within the range claimed.
For claim 14, Rispoli discloses  breaded food and cooked food comprising the breadcrumb mix.
For claim 15, Rispoli discloses a method of making the breaded and cooked food by coating the bread crumb mix onto a moistened comestible and cooking by baking or frying.
For claim 16, Rispoli discloses a method of making the breadcrumb mix by blending the adhesive and the breadcrumbs.
For claim 17, example 1 discloses 74% breadcrumbs.
For claim 18, the adhesive comprises 1-20% protein,up to 15% thickener and 1.5-40%.  Thus, the amount of protein in the mix ranges from .01-7%, 0-5.25% thickener and .015-14% oil which fall within the claimed ranges.
For claim 19, Rispoli discloses suspending the adhesive in oil and blending the adhesive with the crumbs.
For claim 20, the adhesive is applied to the surface of the bread crumbs.
( see columns 1-4 and the examples )
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,6-8,22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rispoli ( 4260637) in view of Okada ( EP 1186243).
Rispoli does not disclose the powdery and the particle sizes.
Okada discloses functional bread crumbs.  Okada discloses mixing fresh bread crumbs with powdery starch and powdery protein.  The particle size of the powder is from 20-500 micrometers. Okada discloses that when the particles of the powdery ingredients exceeds 500 micrometers, the powder adheres insufficiently to fresh crumbs.  When the particle size is less than 20 mirometers, problem arises such as generation of lumps during mixing and dispersion of the powder. Okada discloses the amount of powdery protein can be added in the range of 2-60 parts/100 of bread crumbs.  ( see page 3)
Both Rispoli and Okada are directed to bread crumb mix containing functional ingredients .  It would have been obvious to one skilled in the art to look to the guideline of Okada for the particle sizes of the protein and starch component so that the components are adequately mixed with the bread crumbs.  It would also have been obvious to one skilled in the art to increase the amount of protein when desiring a higher protein content in the product.  A higher protein content gives a more nutritious product.  Adding a high amount of protein to bread crumb is known as shown in Okada.  Generally, difference in concentration does not support patentability in absence of showing of criticality or unexpected result.  Applicant has not  established any unexpected result with regard to the claimed amount as the range is wide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernacchi, Barnes and Coleman all disclose bread crumb compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

June 19, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793